DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/9/2020.  These drawings are accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As a result of the amendments, the 35 U.S.C. § 112 rejection no longer applies.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 6-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The claims are drawn to Cl having a doping concentration greater than 1.8% without providing an upper limit. This renders the claims indefinite because the Cl theoretically be doped to the exclusion of the other dopant, since no upper limit is defined. See MPEP 2173.05(c)II. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20, 23, 24, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 6,917,740 B2 Boek et al. (herein “Boek”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 19, Boek discloses the second halogen dopant is F (col. 2, lines 45-51).
Regarding claim 20, Boek discloses the concentration of Cl in the core is at least 2.0 wt% and the concentration of F in the core is at least 0.4 wt% (col. 2, lines 45-51).
Regarding claim 23, Boek discloses the cladding comprises undoped silica (col. 2, lines 52-62).
Regarding claim 24, Boek discloses the cladding comprises fluorine (col. 2, lines 45-51).
Regarding claim 27, Boek discloses the optical fiber has an attenuation of less than about 0.18 dB/km at 1550 nm (col. 7, lines 42-54).
Regarding claim 28, Boek discloses the core has a relative refractive index in a range from 0.10% to 0.50% and the cladding has a relative refractive index in a range from -0.35% to 0.20% (col. 6, lines 24-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-17, 21, 22, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,917,740 B2 Boek et al. (herein “Boek”) in view of US 2017/0176673 A1 Berkey et al. (herein “Berkey”).
Regarding claim 1, Boek discloses, a method of forming an optical fiber, comprising: exposing a soot core preform to a dopant gas, the soot core preform comprising silica, the dopant gas comprising a first halogen doping precursor and a second halogen doping precursor, the first halogen doping precursor doping the soot core preform with a first halogen dopant and the second halogen precursor doping the soot core preform with a second halogen dopant (col. 7, line 65 – col. 8, line 63); and sintering the soot core preform to form a halogen-doped closed-pore body, wherein the first halogen dopant comprises Cl having a doping concentration greater than 1.8 wt% and a halogen co-doping ratio in a range from 20% to about 90% in the halogen-doped closed-pore body (col. 8, line 64 – col. 10, line 44). 
Boek is silent as to, but Berkey discloses pressures of at least 1 atm (paragraph [0009], which includes pressures above 1atm). Berkey also discloses pressures of 5 to 30 atms (paragraph [0007], wherein while Berkey acknowledges this is a more costly approach, this does not preclude or teach away from using this method, since there are circumstances where accurate results are more important than costs). It would have been obvious to one of ordinary skill in the art to use the atms taught by Berkey so as to increase the doping concentrations.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 4 and 21, Boek is silent as to, but Berkey discloses the second halogen dopant is Br and teaches that Br has the advantage permitting the use of undoped silica as a cladding 
Regarding claim 5, Boek discloses the combined concentration of the first halogen dopant and the second halogen dopant is in a range from 2.0 wt% to 8.0 wt% (col. 2, lines 45-51).
Regarding claim 6, Boek is silent as to, but Berkey discloses the exposing of the soot core preform is performed at a temperature of from 13000 C to 15500 C (paragraph [0088]). It would have been obvious to one of ordinary skill in the art to use the temperatures taught by Berkey so as to ensure the core gets properly heated.
Regarding claim 7, Boek discloses the soot core preform is substantially free of Ge (col. 7, lines 19-23).
Regarding claim 8, Boek is silent as to, but Berkey discloses pressures of from about 3 atm to about 30 atm (paragraph [0007], wherein while Berkey acknowledges this is a more costly approach, this does not preclude or teach away from using this method, since there are circumstances where accurate results are more important than costs). It would have been obvious to one of ordinary skill in the art to use the atms taught by Berkey so as to increase the doping concentrations.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9, Boek is silent as to, but Berkey discloses pressures of from about 5 atm to about 20 atm (paragraph [0007], wherein while Berkey acknowledges this is a more costly approach, this does not preclude or teach away from using this method, since there are circumstances where accurate results are more important than costs). It would have been obvious to one of ordinary skill in the art to use the atms taught by Berkey so as to increase the doping concentrations.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 10, Boek is silent as to, but Berkey discloses the first halogen doping precursor has a partial pressure in the dopant gas in a range from 1.5 atm to about 40 atm (paragraphs [0007, 0009], wherein while Berkey acknowledges this is a more costly approach, this does not preclude or teach away from using this method, since there are circumstances where accurate results are more important than costs). It would have been obvious to one of ordinary skill in the art to use the atms taught by Berkey so as to increase the doping concentrations.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, Boek is silent as to, but Berkey discloses the second halogen doping precursor has a partial pressure in the dopant gas in a range from 1.5 atm to about 40 atm (paragraph [0007], wherein while Berkey acknowledges this is a more costly approach, this does not preclude or teach away from using this method, since there are circumstances where accurate results are more important than costs). It would have been obvious to one of ordinary skill in the art to use the atms taught by Berkey so as to increase the doping concentrations.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, Boek is silent as to, but Berkey discloses the halogen-doped closed-pore body has a relative refractive index in a range from 0. 10% to 0.50% (paragraphs [0068, 0069]). It would 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 13, Boek discloses, a method of forming an optical fiber, comprising: exposing a soot core preform to a dopant gas, the soot core preform comprising silica, the dopant gas comprising a Cl doping precursor and a second halogen doping precursor, the Cl doping precursor doping the soot core preform with a Cl dopant and the second halogen precursor doping the soot core preform with a second halogen dopant (col. 7, line 65 – col. 8, line 63); and sintering the soot core preform to form a halogen-doped closed-pore body, wherein the Cl dopant comprises a doping concentration greater than 1.8 wt% and a halogen co-doping ratio in a range from 20% to about 90% in the halogen-doped closed-pore body (col. 8, line 64 – col. 10, line 44). 
Boek is silent as to, but Berkey discloses pressures of at least 1 atm (paragraph [0009], which includes pressures above 1atm). Berkey also discloses pressures of 5 to 30 atms (paragraph [0007], wherein while Berkey acknowledges this is a more costly approach, this does not preclude or teach away from using this method, since there are circumstances where accurate results are more important than costs). It would have been obvious to one of ordinary skill in the art to use the atms taught by Berkey so as to increase the doping concentrations.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 14, Boek discloses the Cl dopant has a halogen co-doping ratio in a range from 20% to 80% (col. 2, lines 37-40).

Regarding claim 16, Boek is silent as to, but Berkey discloses pressures of from about 3 atm to about 30 atm (paragraph [0007], wherein while Berkey acknowledges this is a more costly approach, this does not preclude or teach away from using this method, since there are circumstances where accurate results are more important than costs). It would have been obvious to one of ordinary skill in the art to use the atms taught by Berkey so as to increase the doping concentrations.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 17, Boek is silent as to, but Berkey discloses the halogen-doped closed-pore body has a relative refractive index in a range from 0. 10% to 0.50% (paragraphs [0068, 0069]). It would have been obvious to one of ordinary skill in the art to use the ranges taught by Berkey so as to achieve the desired attenuation of the fiber.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 22, Boek is silent as to, but Berkey discloses the concentration of Cl in the core is at least 2 wt% and the concentration of Br in the core is at least 0.4 wt% (paragraphs [0010, 0011, 0081, 0082]). It would have been obvious to one of ordinary skill in the art to ensure the proper amount of Cl and Br so as to ensure proper attenuation.
Regarding claim 25, Boek is silent as to, but Berkey discloses the core comprises a graded refractive index profile with an alpha value of about 12 or less (paragraphs [0045, 0056]). It would have been obvious to one of ordinary skill in the art to optimize the alpha value to ensure proper attenuation.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 26, Boek is silent as to, but Berkey discloses the core comprises an unannealed fictive temperature of from about 10500 C to about 11100 C (paragraph [0088]). It would have been obvious to one of ordinary skill in the art to use the temperatures taught by Berkey so as to ensure the core gets properly heated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883